Citation Nr: 1046633	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability (other than posttraumatic stress disorder (PTSD)), to 
include bipolar disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychophysiologic 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1965 to May 
1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran was scheduled for a Travel Board 
hearing in November 2010, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the case 
based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), 
(e) (2010).

This matter was previously before the Board in April 2010 and was 
remanded for further development.  It has now returned to the 
Board for further appellate consideration.  The Board finds that 
VA has complied with the April 2010 remand. 

A review of the record reflects that the Veteran has been 
diagnosed with psychophysiologic gastrointestinal reaction, 
schizoaffective disorder (depressed type with marked anxiety), 
paranoid personality, and bipolar disorder.  In Clemons v. 
Shinseki, 23 Vet App 1 (2009), the United States Court of Appeals 
for Veterans Claims noted that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render..." 
when determining what his actual claim may be.  In the present 
case, although, the Veteran filed a claim for bipolar disorder in 
April 2005, the Board, in consideration of the holding in 
Clemons, finds that the Veteran's claim is better characterized 
as a claim for entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, and an attempt to reopen 
the claim for service connection for a psychophysiologic 
gastrointestinal disability.  (The Board notes that the Veteran 
was denied entitlement to service connection for a 
psychophysiologic gastrointestinal disability in August 1971, and 
no appeal was taken within one year of notice of that 
determination.)  In August 1993, the Veteran filed a claim for 
service connection for psychiatric disability (other than PTSD), 
and was informed by a VA letter dated in September 1993 that 
receipt of new and material evidence was necessary to reopen the 
claim.  No response was received from the Veteran.  Such is for 
consideration in the assignment of an effective date in the event 
of award of the benefit sought.

The Board also notes that the Veteran was denied entitlement to 
service connection for PTSD in June 2002.  No appeal was taken 
within one year of notice of that determination.  The Board finds 
that no statement of record may reasonably be construed as a 
claim to reopen the claim for service connection for PTSD.  (The 
Veteran failed to prosecute a claim for service connection for 
PTSD filed in 1985.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2002 claim, the Veteran stated that he "was taken 
into Army with several mental disabilities such as chronic 
depression, anti-social behavior - bi polar disease when the Army 
couldn't do anything else with me they gave me a discharge 
instead of medical help.  The Army worsened condition."  The 
Veteran contradicted this statement in a subsequent statement 
dated in March 2005, in which he stated that he never had any 
mental problems before military service.

The Veteran's service treatment records (STRs) include a July 
1966 report of medical history in which he noted that he had, or 
had previously had, stomach, liver or intestinal trouble.  The 
report of medical examination reflects a normal psychiatric 
evaluation.  A 1967 STR reflects possible hypertension due to 
anxiety.  A March 1967 record reflects stomach troubles due to 
anxiety.  A July 1967 STR reflects the Veteran had fainted the 
night before.  An October 1967 STR reflects the Veteran had 
gained 50 pounds in the last two years and wanted to lose weight.  
A December 1967 STR notes the following:

21 [year old white married male private first 
class] whose wife is in [continental United 
States] referred [with chief complaint] 
"blackouts and walks downtown and wants to punch 
first man I see."  Patient [with] history of 15-
20 such episodes and 8-9 article 15's because of 
getting back to [sic] late or fighting.  [Patient] 
states prior to service he was easy going but 
since separation from wife he has been irritable 
and is [unreadable] fights.  Unable to bring wife 
over as not financially able.  Married Dec. '66 to 
childhood sweetheart on leave from Europe and 
spent 23 days [with] her before returning.  
Trouble began after returning to Europe.  Has only 
a few more days before he rotates to the States 
and he feels things will be better then.  No other 
[unreadable] complaints.  Spells begin [with] 
becoming nervous and leaving billets and then not 
aware of things until he has jumped fence or in a 
Gasthaus downtown.  Then walks downtown, and is 
depressed and nervous and may attack unknown 
person if they upset him. 

The impression of the December 1967 examiner was "fugue-like 
episodes with aggressive behavior" and he suggested further 
evaluation by a psychiatrist.  DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 1714 (31st ed. 2007) defines "fugue" as a 
pathological state of altered consciousness in which an 
individual may act and wander around as though conscious but have 
behavior not directed by the complete normal personality and not 
remembered after the fugue ends.  

The STRs include an April 1968 mental hygiene consultation 
service record which is partially destroyed.  The record reflects 
a diagnosis of "paranoid personality, chronic, moderate, 
manifested by feelings of tension in groups, anxiety and 
persecution."  It is further noted that the condition was not in 
the line of duty and existed prior to service.  It appears to 
state that the Veteran quit school after 7th grade because he 
wanted to go to work and get away from his teachers.  There is 
also a notation that he had several fights with teachers, and 
that he was having problems supporting his wife who was expecting 
a baby and he felt that he should be at home with his family.  
The Veteran reported that "he has never been a good soldier and 
has always been in some trouble.  He does not like to be around 
so many people and does not plan to complete his tour of duty."  
The examiner noted "this individual tends to become depressed 
with feelings of tension and anxiety.  Feels he is going to 
burst.  Can't stand groups - very much a loner.  He has frequent 
AWOLs.  Past history is very similar with frequent fights, 
isolation, etc."  

The Veteran has averred treatment for mental health problems 
through Stillwater Oklahoma VA in 1968 and 1969; Fayetteville, 
Arkansas VA; B.W. Community Mental Health from 1986 to April 
1993; W. Counseling in April 1983 in Sallisaw, Oklahoma; and 
Washington Regional Hospital.  In addition, there is evidence in 
the claims file that the Veteran may have applied for Social 
Security Administration (SSA) benefits. (See SSA correspondence 
dated in June 1993.)  Although the claims file contains some VA 
records and private medical records, they do not cover the 
extensive periods noted by the Veteran (e.g. the earliest B.W. 
Community Health records are from 2000.)  The Board finds that 
any SSA, VA, and private treatment records may be useful to the 
Board in adjudicating the Veteran's claim.  Therefore, a remand 
for VA to attempt to obtain them is warranted. 

The Board also notes that the evidence reflects that the Veteran 
may have been receiving financial support from the Cherokee 
Nation due to the Veteran's disability.  (See February 2005 VA 
administrative record).  If the Cherokee Nation has pertinent 
medical records, VA should attempt to obtain them.  

Finally, the Board notes that the record contains references to 
the Veteran having received nonjudicial punishment in service, 
including for fighting in service, being absent without leave 
(AWOL), and desertion.  VA should attempt to obtain the Veteran's 
personnel records.  The Board notes that the claims file does 
contain some personnel records, but that records of nonjudicial 
punishment are not included.

Based on the above noted clinical evidence of record, the Board 
finds that the Veteran should be afforded a VA examination to 
determine the etiology of current acquired psychiatric 
disability. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative 
VCAA notice for the issue of whether new and 
material evidence has been received to reopen a 
claim for service connection for a 
psychophysiologic gastrointestinal disability, 
to include consistent with Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Request the appellant to identify all 
medical providers (VA and private) from whom he 
has received mental health/psychiatric 
treatment, and complete and return a provided 
VA Form 21-4142, Authorization and Consent to 
Release Information, for the identified mental 
health/psychiatric treatment records, for each 
mental health medical treatment provider 
identified, to include B.W. Community Mental 
Health from 1986 to April 1993; W. Counseling 
in April 1983 in Sallisaw, Oklahoma; and 
Washington Regional Hospital.  After obtaining 
completed VA Forms 21-4142, the AOJ should 
attempt to obtain all identified pertinent 
medical records.  The RO must also attempt to 
obtain treatment records from VA medical 
centers in Fayetteville, Arkansas and 
Stillwater, Oklahoma, including in 1968 and 
1969, not already associated with the claims 
file.  

3.  Obtain a copy of the Veteran's military 
service personnel records.

4.  Contact the Social Security 
Administration (SSA) and obtain a copy of all 
agency records and any decision which awarded 
or denied the Veteran SSA disability 
benefits, including all medical records used 
to make the decision.  

5.  Request the Veteran to provide contact 
information, and authorization, for VA to 
obtain all medical records from the Cherokee 
Nation with regard to any award of disability 
benefits, to include all mental health 
treatment records upon which such 
determination was based.  If the Veteran 
complies, attempt to obtain any such records.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  All 
documents received by VA should be associated 
with the claims folder.

6.  After the appropriate period for responses 
for the requested information, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of the 
Veteran's current psychiatric disability.  The 
examiner is requested to furnish an opinion 
concerning whether it is at least as likely as 
not (50 percent or greater) that the Veteran 
has a current psychiatric disability causally 
related to his military service.  In this 
regard, the examiner must opine as to whether 
there is clear and unmistakable evidence that 
a psychiatric disability existed prior to 
service, and if so, whether such disability 
was chronically aggravated by service.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

7.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal of entitlement to service 
connection for an acquired psychiatric 
disability (other than PTSD), to include 
bipolar disorder, and adjudicate the issue of 
whether new and material evidence has been 
received to reopen a claim for service 
connection for a psychophysiologic 
gastrointestinal disability.  If any benefit 
sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


